UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1434


JOSEPH N. CALLAWAY, Trustee,

                Plaintiff – Appellee,

          v.

KIDDCO, INCORPORATED,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge.    (5:07-cv-00262-F; 04—03490-5-JRL; 06-00028-5-
AP)


Submitted:   January 13, 2011             Decided:   February 1, 2011


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nelson G. Harris, HARRIS & HILTON, P.A., Raleigh, North
Carolina, for Appellant.    A. Scott McKellar, BATTLE, WINSLOW,
SCOTT & WILEY, P.A., Rocky Mount, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kiddco, Inc., appeals from the district court’s order

upholding the bankruptcy court’s determination that the payment

of $55,625.27 from the debtor in bankruptcy to Kiddco amounted

to an avoidable preference under 11 U.S.C.A. § 547 (West 2004 &

Supp. 2010).     Our review of the record and the briefs filed by

the   parties   discloses   no   reversible   error.   Accordingly,   we

affirm for the reasons stated by the lower courts.         Callaway v.

Kiddco, Inc.,     Nos. 5:07-cv-00262-F; 04-03490-5-JRL; 06-00028-5-

AP (E.D.N.C. Mar. 16, 2010).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                              AFFIRMED




                                     2